The plaintiff made out a prima facie case of breach of contract for the sale of goods. On the facts, the complaint should not have been dismissed, but the jury should have been permitted to pass on the question whether the delivery of the samples was referable to the principal order and in recognition and part performance thereof. *Page 572 
The practice of submitting photostatic copies of exhibits unaccompanied by printed copies thereof is condemned and a repetition of the offense will lead to the rejection of the record.
The judgment should be reversed and new trial granted, with costs to abide the event.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; LEHMAN, J., not sitting.
Judgments reversed, etc.